Citation Nr: 1504833	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial evaluation for right lower extremity weakness in excess of 20 percent.

2.  Entitlement to an initial evaluation for left lower extremity weakness in excess of 20 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran had active service from October 1971 to October 1995.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A February 2014 Board decision granted the Veteran a 20 percent disability rating, but no higher, respectively, for right and left lower extremity weakness.  Subsequently, the Veteran appealed the Board's denial of a rating in excess of 20 percent for right and left lower extremity weakness to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2014 Order granting a Joint Motion for Remand (JMR), the Court vacated and remanded back to the Board the issue of whether ratings in excess of 20 percent for right and left lower extremity weakness are warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Court set aside the Board's February 2014 decision and remanded the claims back to the Board.  Specifically, the Court ordered that VA must adequately consider and explain whether ratings in excess of 20 percent are warranted under another appropriate diagnostic code, to include 38 C.F.R. § 4.124a, Diagnostic Codes  8520, 8521, 8522, and 8525 (2014).  

After a review of the record, the Board finds that a remand for a VA examination is necessary.  The Board finds that the VA examinations of record are inadequate to adjudicate the Veteran's claims.  Specifically, none of the examination reports attributes the Veteran's bilateral lower extremity weakness to a nerve with sufficient specificity.  The June 2010 examination report indicated that the affected nerves were the "tibial/peroneal" nerve.  By contrast, the May 2012 examination report noted that the Veteran had moderate radiculopathy involving the sciatic nerve root.  As noted in the JMR, the peroneal nerve is a branch of the sciatic nerve.  The rating criteria provide a separate Diagnostic Code for each of the peroneal nerves, as well as the sciatic and tibial nerves.  38 C.F.R. § 4.124a, Diagnostic Codes 8521-8525 (2014).  As there are conflicting and ambiguous findings regarding which nerve(s) is affected, the examination reports are inadequate and a remand for a VA examination is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA holding that when undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate).  See also, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that VA is not permitted to base decisions on its own unsubstantiated medical conclusions).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from July 2011 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his right and left lower extremity weakness.  The claims file must be made available to and reviewed by the examiner.  Any diagnostic testing necessary to specify the affected nerves, as described in 38 C.F.R. § 4.124a (2014), or identify the severity of that effect must be performed.

The examiner must specifically identify any nerve involved in the Veteran's right and left lower extremity weakness, e.g., sciatic nerve, external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), etc.

For each affected nerve, the examiner should indicate whether there is complete or incomplete paralysis.  For any incomplete paralysis, the examiner should characterize the severity of that paralysis in terms of mild, moderate, moderately severe, or severe incomplete paralysis.  The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

A complete rationale must be provided for any opinion offered.  If any of the requested opinions cannot be provided without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record, or whether the examiner does not have the needed knowledge or training).

3.  Thereafter, readjudicate the issues on appeal.  If any benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period to respond.  Then return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




